DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 06/18/2021.  In applicant’s amendments, claims 1, 15, and 19 were amended. Claims 1-19, and 23-25 are currently pending and considered below. An action on the merits now follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 14, 15, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz).
Regarding Independent Claim 1, Paine 1 in view of Paine 2 discloses an exercise apparatus, comprising: 
a resistance assembly (weight stack 53), wherein the resistance assembly has a user-selective resistance (“a selector pin 25 to slide into the weight stack 13 so the user can select the desired weight to lift” Col. 7, lines 43-44: Piane 2);
(cables 39) coupled to the resistance assembly (see Figure 4); 
an interaction member (handle 41) coupled to the flexible member (“the proximal end 40 of each cable is attachable to one of any number of handles 41, 42, and 43, respectfully” Col. 5, lines 29-31) ; 
an identification module configured to receive user indicia from a user (“the identity of a user can be entered into the computer via a keyboard, by scanning a magnetic or optical strip on the user’s ID card, or by any other means known in the art” Col. 6, lines 60-62; the scanner that scans a user’s ID card is the identification module and the user’s ID card is the user indicia); 
and a sensor network (computer 104 with encoder 58, load cells 56a/b), wherein the sensor network comprises: 
a controller (computer 104); 
a first sensor (encoder 58) in electrical communication with the controller (“As may be seen, the outputs from the sensors on the exercise equipment 100 are passed through A/D converters and a computer interface 102 and from there to a dedicated desktop computer 104” Col. 6, lines 50-53), the first sensor configured to generate a first signal responsive to movement of the flexible member (“instantaneous position” Col. 5, lines 64-65); 
a second sensor (load cells 56a/b) in electrical communication with the controller (Col. 6, lines 50-53 above), the second sensor configured to generate a second signal indicative of an amount of user-selected resistance (“The system according to the present invention has at least one electronic sensor or "load cell" for monitoring the amount of resistance and/or the tensile force in the cable” Col. 4, lines 1-3); 
(main server 106; “The computer is networked with a main server 106 either wirelessly, as shown, or via a cable network, as desired” Col. 6, lines 62-64);
wherein the controller is configured to: 
store an exercise tracking profile for the exercise apparatus (in as much as applicant has shown “exercise tracking profile” is a computer function that interprets the signals from the first and second sensors and converts/calculates that data into a quantified exercise data as claimed below; and therefore Paine discloses controller/computer 104 having an exercise tracking profile as Paine discloses in Col. 4, lines 1-10 below that the sensor data is converted to a digital signal and sent to the computer Col. 4, lines 5-10 and that the data from the first and second sensors can be used to calculate the distance, speed of the cable and the weight of the weight stack (Col. 4, lines 17-31)); 

    PNG
    media_image1.png
    274
    621
    media_image1.png
    Greyscale

Col. 4, lines 1-10
based on user indicia received from the user at the identification module, retrieve information from the remote data store (Col. 6, lines 51-52, Col. 6, lines 57-59, and Col. 7, lines 4-9); see Figure 7 for the main server 106 having a transmitter/receiver for receiving and transmitting stored data from main server 106 wherein the data is categorized based on the user profile; the server is remote from the exercise device as it is connected via a transmitter/receiver); 

    PNG
    media_image2.png
    347
    539
    media_image2.png
    Greyscale

Col. 6, lines 50-64

    PNG
    media_image3.png
    115
    525
    media_image3.png
    Greyscale

Figure 7, lines 4-9
present the information for the user on a visual display (“a computer comprising a microprocessor, memory, display” Col. 4, lines 6-7 and “FIG. 7 illustrates the electronic system employed with the present invention to monitor, record, analyze and display the outputs from the various sensors on the exercise equipment” Col. 6, lines 50-52; the data is displayed on the display);
based on the first signal and the second signal, determine quantified exercise data based on interpreting the first signal and the second signal using the exercise tracking profile for the exercise apparatus (Col. 4, lines 17-31 above; the computer 104 interprets/calculates weight amount, stroke speed, and stroke distance based on the first and second signals generated by the load cell and encoder), and transmit the quantified exercise data to the remote data store (Col. 4, lines 8-10 below and Col 7, lines 4-8 above; the computer 104 transmits and stores data to the main server 106 which is remotely connected via a transmitter/reciever), 

    PNG
    media_image4.png
    82
    628
    media_image4.png
    Greyscale

Col. 4, lines 8-10
wherein the quantified exercise data comprises a weight amount (Col. 4, lines 26-31; measuring the remaining weight is the weight amount), a stroke distance and a stroke speed (Col. 4, lines 20-21 below; the speed and distance of the cable is a stroke distance and speed).

    PNG
    media_image5.png
    134
    526
    media_image5.png
    Greyscale

Col. 4, lines 26-31

    PNG
    media_image6.png
    134
    626
    media_image6.png
    Greyscale

Col. 4, lines 17-21: Paine 1
Paine discloses the invention as substantially claimed, see above. Paine further discloses quantifiable data displayed on the exercise device (Col. 4, lines 11-21) and remote networking communication (Col. 6, lines 62-64).  Paine does not disclose the controller in network communication with a client device of the user, the client device having a visual display; the controller retrieving an exercise routine for the user from the remote data store; presenting the exercise routine for the user on the visual display of the client device; and cause real time exercise 
  Schwartz teaches an analogous exercise device (“body weight exercises” Paragraph 75) comprising a controller (computer 610 with local network 660, Figure 4) in network communication with a client device of the user (PEMT PDA 185 with personal fitness database 520 inside the device, see Figure 4 for network communication), the client device having a visual display (The personal digital assistant has a visual display, see Figure 4); the controller retrieving an exercise routine for the user from a data store (see Figure 5 flow chart arrows for exercise routine “weight, incline, reps” being saved to the training machine database 710, see Figure 4 for how the controller 610 routes the data through the network 660 with arrows); presenting the exercise routine for the user on the visual display of the client device (“the user is first prompted with the option of performing a scheduled workout or picking from a list of previously stored and named workouts” Paragraph 90, a visual display of the PDA PEMT device presents visually the names and options of the scheduled workout); 
and cause real time exercise event data to be displayed on the visual display of the client device based on the quantified exercise data (“PEMT device 185 displays the ergonomic settings and exercise plan for that machine” Paragraph 91 and “With such versatile display functions, the athletes and PEMT system users will have a real-time feedback display of their workout with an informative and comforting visual and audio environment.” ¶ 103: emphasis added).

    PNG
    media_image7.png
    763
    365
    media_image7.png
    Greyscale

Figure 7: Schwartz
 It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Paine’s invention with a client device in network communication with the controller and to store and transmit exercise routine data to and from the data store onto the client device and present the real time data on the visual display, as taught by Schwartz, in order to facilitating continuous monitoring, real-time analysis, and computerized evaluation of (Paragraph 2: Schwartz). 
Regarding Claim 2, Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, wherein the first sensor is in electrical communication with the controller via any of a wired communication coupling (“outputs from the sensors on the exercise equipment 110 are passed through A/D converters and a computer interface 102 and from there to a dedicated desktop computer 104 which may, for example, be positioned near the exercise equipment” Col. 6, lines 53-56), and the second sensor is in electrical communication with the controller via wired communication coupling (Col. 6, lines 53-56 above).
Regarding Claim 3 Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, wherein the controller is local to the exercise apparatus (“dedicated desktop computer 104 which may, for example, be positioned near the exercise equipment” Col. 6, lines 55-56).
Regarding Claim 4, Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, wherein the resistance assembly comprises a weight stack (weight stack 13; Fig 4; Piane 2) comprising a plurality of weight plates (“weight stack comprised of a number of small weights” Col. 6, lines 10-11; Piane 2) and a locking pin (pin 25, Fig 6; Piane2).
Regarding Claim 5, Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 4, wherein the second sensor is a load cell (load cells 56A, 56B, Fig 4), wherein the second signal generated by the load cell is indicative of an amount weight plates resting on (“two load cells 56a and 56b are mounted beneath the weight stack and the base of the frame to measure the downward force applied” Col. 5, lines 38-40).
Regarding Claim 7, Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, further comprising a pulley (pulley 34.3, Fig 4), wherein the flexible member is operatively coupled to the pulley, and first sensor positioned to sense rotation of the pulley (“an encoder is arranged adjacent to the cable, or coupled to a cable pulley, to produce a real-time readout of the instantaneous position of the cable” Col. 4, lines 17-22; the encoder senses motion of the flexible member and therefore will sense the rotation of pulley due to the flexible member moving the pulley).
Regarding Claim 14, Piane 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, wherein the exercise apparatus of claim 1, wherein the interaction member is a handle (handles 41, Fig 3).
Regarding Independent Claim 15,  Paine 1 in view of Paine 2 discloses an exercise apparatus (exercise machine 30), comprising: 
a weight stack (weight stack 53, Figure 4) comprising a plurality of weight plates (weights 53.1); 
a first flexible member coupled to the weight stack (cables 39; cables 39 are attached to the weight stack); 
a first pulley (pulley 34.3) operatively coupled to the first flexible member (see Figure 4); 
an identification module configured to receive user indicia from a user (“the identity of a user can be entered into the computer via a keyboard, by scanning a magnetic or optical strip on the user’s ID card, or by any other means known in the art” Col. 6, lines 60-62; the scanner that scans a user’s ID card is the identification module and the user’s ID card is the user indicia); 
a first interaction member (handles 41, Figure 3) coupled to the first flexible member (see Figure 3); 
wherein movement of the first interaction member away from the first pulley causes rotation of the first pulley in a first direction and a selected portion of the weight stack to be lifted from a remaining portion of the weight stack (pulling on handle 41 will cause the engaged weight stack to lift, see Figure 4 for cable connection between handle 41 and weight stack 53); 
and a sensor network (computer 104 with encoder 58, load cells 56a/b), wherein the sensor network comprises: 
a controller (computer 104); 
a first sensor (encoder 58, Figure 4) in electrical communication with the controller (“outputs from the sensors on the exercise equipment 110 are passed through A/D converters and a computer interface 102 and from there to a dedicated desktop computer 104 which may, for example, be positioned near the exercise equipment” Col. 6, lines 53-56), the first sensor configured to generate a first signal responsive to rotational movement of the first pulley  (“an encoder is arranged adjacent to the cable, or coupled to a cable pulley, to produce a real-time readout of the instantaneous position of the cable” Col. 4, lines 17-22; encoder 58 generates a first signal responsive to the motion of the cable 39 and by extension the rotation of the pulley 34.3 due to motion of the cable 39 around the pulley);
a second sensor (load cells 56a/b) in electrical communication with the controller (Col. 6, lines 50-53 above), the second sensor configured to generate a second signal indicative of an (“The system according to the present invention has at least one electronic sensor or "load cell" for monitoring the amount of resistance and/or the tensile force in the cable” Col. 4, lines 1-3); 
wherein the controller is in networked communication with a remote data store (main server 106; “The computer is networked with a main server 106 either wirelessly, as shown, or via a cable network, as desired” Col. 6, lines 62-64);
wherein the controller is configured to: 
store an exercise tracking profile for the exercise apparatus (in as much as applicant has shown “exercise tracking profile” is a computer function that interprets the signals from the first and second sensors and converts/calculates that data into a quantified exercise data as claimed below; and therefore Paine discloses controller/computer 104 having an exercise tracking profile as Paine discloses in Col. 4, lines 1-10 below that the sensor data is converted to a digital signal and sent to the computer Col. 4, lines 5-10 and that the data from the first and second sensors can be used to calculate the distance, speed of the cable and the weight of the weight stack (Col. 4, lines 17-31)); 

    PNG
    media_image1.png
    274
    621
    media_image1.png
    Greyscale

Col. 4, lines 1-10
(Col. 6, lines 51-52, Col. 6, lines 57-59, and Col. 7, lines 4-9); see Figure 7 for the main server 106 having a transmitter/receiver for receiving and transmitting stored data from main server 106 wherein the data is categorized based on the user profile; the server is remote from the exercise device and is connected via a transmitter/receiver); 

    PNG
    media_image2.png
    347
    539
    media_image2.png
    Greyscale

Col. 6, lines 50-64

    PNG
    media_image3.png
    115
    525
    media_image3.png
    Greyscale

Figure 7, lines 4-9
based on the first signal and the second signal, determine quantified exercise data and transmit the data to the remote data store (tensile and positional data are quantifiable exercise data and is transmitted to the main server 106, Col. 7, lines 6-7; the computer 104 transmits quantifiable data to the server 106).
Paine discloses the invention as substantially claimed, see above. Paine further discloses quantifiable data displayed on the exercise device (Col. 4, lines 11-21) and remote networking communication (Col. 6, lines 62-64). Paine does not disclose the controller in network 
Schwartz teaches an analogous exercise device (“body weight exercises” Paragraph 75) comprising a controller (computer 610 with local network 660, Figure 4) in network communication with a client device of the user (PEMT PDA 185 with personal fitness database 520 inside the device, see Figure 4 for network communication), the client device having a visual display (The personal digital assistant has a visual display, see Figure 4); 
the controller retrieving an exercise routine for the user from a data store (see Figure 5 flow chart arrows for exercise routine “weight, incline, reps” being saved to the training machine database 710, see Figure 4 for how the controller 610 routes the data through the network 660 with arrows); 
presenting the exercise routine for the user on the visual display of the client device (“the user is first prompted with the option of performing a scheduled workout or picking from a list of previously stored and named workouts” Paragraph 90, a visual display of the PDA PEMT device presents visually the names and options of the scheduled workout); 
and cause real time exercise event data to be displayed on the visual display of the client device based on the quantified exercise data (“PEMT device 185 displays the ergonomic settings and exercise plan for that machine” Paragraph 91 and “With such versatile display functions, the athletes and PEMT system users will have a real-time feedback display of their workout with an informative and comforting visual and audio environment.” ¶ 103: emphasis added). 
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Paine’s invention with a client device in network communication with the controller and to store and transmit exercise routine data to and from the data store onto the client device and present the data on the visual display, as taught by Schwartz, in order to facilitating continuous monitoring, real-time analysis, and computerized evaluation of level of effort, physical stress, resulting fatigue, and remaining energy reserves during physical activity or exercise and then performing evaluation of that person's physical performance (Paragraph 2: Schwartz).
Regarding Independent Claim 19, Paine 1 in view of Paine 2 discloses an exercise apparatus, comprising: 
a resistance assembly (weight stack 53), wherein the resistance assembly has a selective resistance (“a selector pin 25 to slide into the weight stack 13 so the user can select the desired weight to lift” Col. 7, lines 43-44: Piane 2);
a flexible member (cables 39) coupled to the resistance assembly (see Figure 4); 
an identification module configured to receive user indicia from a user (“the identity of a user can be entered into the computer via a keyboard, by scanning a magnetic or optical strip on the user’s ID card, or by any other means known in the art” Col. 6, lines 60-62; the scanner that scans a user’s ID card is the identification module and the user’s ID card is the user indicia); 
and a sensor network (computer 104 with encoder 58, load cells 56a/b), wherein the sensor network comprises: 
(computer 104); 
a first sensor (encoder 58) in electrical communication with the controller (“As may be seen, the outputs from the sensors on the exercise equipment 100 are passed through A/D converters and a computer interface 102 and from there to a dedicated desktop computer 104” Col. 6, lines 50-53), the first sensor configured to generate a first signal responsive to movement of the flexible member (“instantaneous position” Col. 5, lines 64-65); 
a second sensor (load cells 56a/b) in electrical communication with the controller (Col. 6, lines 50-53 above), the second sensor configured to generate a second signal indicative of an amount of selected resistance (“The system according to the present invention has at least one electronic sensor or "load cell" for monitoring the amount of resistance and/or the tensile force in the cable” Col. 4, lines 1-3); 
wherein the controller is in networked communication with a remote data store (main server 106; “The computer is networked with a main server 106 either wirelessly, as shown, or via a cable network, as desired” Col. 6, lines 62-64);
wherein the controller is configured to: 
store an exercise tracking profile for the exercise apparatus (in as much as applicant has shown “exercise tracking profile” is a computer function that interprets the signals from the first and second sensors and converts/calculates that data into a quantified exercise data as claimed below; and therefore Paine discloses controller/computer 104 having an exercise tracking profile as Paine discloses in Col. 4, lines 1-10 below that the sensor data is converted to a digital signal and sent to the computer Col. 4, lines 5-10 and that the data from the first and second sensors can be used to calculate the distance, speed of the cable and the weight of the weight stack (Col. 4, lines 17-31)); 

    PNG
    media_image1.png
    274
    621
    media_image1.png
    Greyscale

Col. 4, lines 1-10
based on user indicia received from the user at the identification module, retrieve information from the remote data store (Col. 6, lines 51-52, Col. 6, lines 57-59, and Col. 7, lines 4-9); see Figure 7 for the main server 106 having a transmitter/receiver for receiving and transmitting stored data from main server 106 wherein the data is categorized based on the user profile); 

    PNG
    media_image2.png
    347
    539
    media_image2.png
    Greyscale

Col. 6, lines 50-64

    PNG
    media_image3.png
    115
    525
    media_image3.png
    Greyscale

Figure 7, lines 4-9
(“a computer comprising a microprocessor, memory, display” Col. 4, lines 6-7 and “FIG. 7 illustrates the electronic system employed with the present invention to monitor, record, analyze and display the outputs from the various sensors on the exercise equipment” Col. 6, lines 50-52; the data is displayed on the display);
based on the first signal and the second signal, determine quantified exercise data based on interpreting the first signal and the second signal using the exercise tracking profile for the exercise apparatus (Col. 4, lines 17-31 above; the computer 104 interprets/calculates weight amount, stroke speed, and stroke distance based on the first and second signals generated by the load cell and encoder), and transmit the quantified exercise data to the remote data store (Col. 4, lines 8-10 below and Col 7, lines 4-8 above; the computer 104 transmits and stores data to the main server 106), 

    PNG
    media_image4.png
    82
    628
    media_image4.png
    Greyscale

Col. 4, lines 8-10
wherein the quantified exercise data comprises a weight amount (Col. 4, lines 26-31; measuring the remaining weight is the weight amount), a stroke distance and a stroke speed (Col. 4, lines 20-21 below; the speed and distance of the cable is a stroke distance and speed).

    PNG
    media_image5.png
    134
    526
    media_image5.png
    Greyscale

Col. 4, lines 26-31

    PNG
    media_image6.png
    134
    626
    media_image6.png
    Greyscale

Col. 4, lines 17-21: Paine 1
(Col. 4, lines 11-21) and remote networking communication (Col. 6, lines 62-64).  Paine does not disclose the controller in network communication with a client device of the user, the client device having a visual display; the controller retrieving an exercise routine for the user from the remote data store; presenting the exercise routine for the user on the visual display of the client device; and cause real time exercise event data to be displayed on the visual display of the client device based on the quantified exercise data.
Schwartz teaches an analogous exercise device (“body weight exercises” Paragraph 75) comprising a controller (computer 610 with local network 660, Figure 4) in network communication with a client device of the user (PEMT PDA 185 with personal fitness database 520 inside the device, see Figure 4 for network communication), the client device having a visual display (The personal digital assistant has a visual display, see Figure 4);
the controller retrieving an exercise routine for the user from a data store (see Figure 5 flow chart arrows for exercise routine “weight, incline, reps” being saved to the training machine database 710, see Figure 4 for how the controller 610 routes the data through the network 660 with arrows); 
presenting the exercise routine for the user on the visual display of the client device (“the user is first prompted with the option of performing a scheduled workout or picking from a list of previously stored and named workouts” Paragraph 90, a visual display of the PDA PEMT device presents visually the names and options of the scheduled workout); 
(“PEMT device 185 displays the ergonomic settings and exercise plan for that machine” Paragraph 91 and “With such versatile display functions, the athletes and PEMT system users will have a real-time feedback display of their workout with an informative and comforting visual and audio environment.” ¶ 103: emphasis added). 
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Paine’s invention with a client device in network communication with the controller and to store and transmit exercise routine data to and from the data store onto the client device and present the data on the visual display, as taught by Schwartz, in order to facilitating continuous monitoring, real-time analysis, and computerized evaluation of level of effort, physical stress, resulting fatigue, and remaining energy reserves during physical activity or exercise and then performing evaluation of that person's physical performance (Paragraph 2: Schwartz).
	Regarding claim 23, Piane1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, wherein the client device is a smart phone or a wearable (PDA 185; “The PDA or some other computing device may contain the computing software” Paragraph 73; a user is capable of putting the PDA in their pocket and therefore it is a wearable).  
Regarding claim 24, Piane1 in view of Paine 2 and Schwartz further teaches exercise apparatus of claim 15, wherein the client device is a smart phone or a wearable (PDA 185; “The PDA or some other computing device may contain the computing software” Paragraph 73; a user is capable of putting the PDA in their pocket and therefore it is a wearable).  
Regarding claim 25, Piane1 in view of Paine 2 and Schwartz further teaches exercise apparatus of claim 19, wherein the client device is a smart phone or a wearable (PDA 185; “The PDA or some other computing device may contain the computing software” Paragraph 73; a user is capable of putting the PDA in their pocket and therefore it is a wearable).  
Claims 8-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz) in further view of US 7771319 B1 (Spoeth).
Regarding Claim 8, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Piane1 in view of Paine 2 and Schwartz further teaches of a first sensor (encoder 58, Fig 3). Piane1 in view of Paine 2 and Schwartz does not teach the exercise apparatus of claim 7, wherein the first sensor is any of an optical sensor and a magnetic sensor.  
Spoeth teaches an analogous exercise device comprising a first sensor (sensor 130, Figs 11-13) wherein the first sensor is an optical sensor (rotary optical encoder 132).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the encoder to be an optical encoder, as taught by Spoeth, in order to provide contactless detection and reduce the amount of friction on the pulley system.
Regarding Claim 9, Piane1 in view of Paine 2 and Schwartz and Spoeth further teaches the exercise apparatus of claim 8, wherein the first signal generated by the first sensor is indicative of a rotational direction of the pulley (“an encoder is arranged adjacent to the cable, or coupled to a cable pulley, to produce a real-time readout of the instantaneous position of the cable” Col. 4, lines 17-22; encoder 130, see claim 8 modification, generates a first signal responsive to the motion of the cable 39 and by extension the rotation of the pulley 34.3 due to motion of the cable 39 around the pulley);
Regarding Claim 16, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Piane 1 further teaches the exercise apparatus of claim 15, further comprising: a second flexible member (Figure 1 Annotated; Piane2 discloses that reference cable 39 is seven cables Col 6, line 35); 
a second pulley (Figure 1 Annotated); 
a second interaction member (handle 41, Fig 3) coupled to the second flexible member (Figure 1: Annotated; “proximal end of each cable is attachable to one of any number of handles 41, 42, 43” Col. 5, lines 28-29); 
wherein movement of the second interaction member away from the second pulley causes rotation of the second pulley in a second direction (“When the user pulls on the cable 9 end at the point of egress, the counterweight 16 is lifted, thereby lifting the horizontal plate assembly 18 and the selected weight 13” Col. 7, lines 8-11; Piane2, see Figure 3: Paine 1); 
wherein the sensor network further comprises: a third sensor (sensor 35, Fig 3) in electrical communication with the controller.
Piane1 in view of Paine 2 and Schwartz fails to teach that the third sensor is configured to generate a third signal responsive to the rotational movement of the second pulley. 
Spoeth teaches an analogous exercise device comprising a pulley (sensor pulley 134; Fig 11) and a third sensor configured to generate a third signal responsive to the rotational movement of the second pulley (“both the angular displacement and the rotational direction of the sensor pulley 134 can be determined” Col. 8, lines 49-51). It would have been obvious to one 

    PNG
    media_image8.png
    651
    493
    media_image8.png
    Greyscale

Figure 1: Paine 1 Annotated
Regarding Claim 17, Piane1 in view of Paine 2 and Schwartz and Spoeth further teaches the exercise apparatus of claim 16, wherein the second flexible member is coupled to the weight stack (all cables 39 are attached to weight stack 53 through device 48, see Figure 4).
Regarding Claim 18, Piane1 in view of Paine 2 and Schwartz and Spoeth teaches the invention as substantially claimed, see above; however Piane1 in view of Paine 2 and Schwartz does not teach the exercise apparatus of claim 16, further comprising a second weight stack, wherein the second flexible member is coupled to the second weight stack. 
(Fig 25; Col. 4, lines 37-38) wherein the exercise apparatus (10, Fig 1) is duplicated (Fig. 25) in order to have a second weight stack (Shown in Fig 2 Annotated), wherein the second flexible member (Shown in Fig 2 Annotated) is coupled to the weight stack. It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Piane1 with the limitations of the second exercise apparatus, as taught by Piane2, in order to be used simultaneously by a single user exercising two limbs or other parts of his or her body simultaneously (Col. 4, lines 37-39).

    PNG
    media_image9.png
    596
    629
    media_image9.png
    Greyscale

Figure 2 Annotated
Claim 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz) in further view of US 20050272561 A1 (Cammerata).
	 Regarding Claim 6, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Piane1 in view of Paine 2 and Schwartz does not teach the exercise apparatus of claim 4, wherein the second sensor that is an optical sensor, wherein the second signal generated by the optical sensor is responsive to a visual inspection of an amount of selected weight plates. 
Cammerata teaches an analogous exercise device comprising a bar code reader (138, Fig 1) that reads bar codes to determine how much weight has been selected by the user (Paragraph 54, lines 9-11). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Piane1 with the limitations of an optical sensor, wherein the second signal generated by the optical sensor is responsive to a visual inspection of an amount of selected weight plates, as taught by Cammerata, in order to make available summaries of the machine parameters of the fitness machines at previous workouts so that progress towards selected fitness goals can be monitored locally (Paragraph 5, lines 9-12).
Regarding Claim 12, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Paine 1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 1, further comprising a movable member (adjustment bar 48, chair 40, Fig 20; Col 9 lines 10-15; Piane 2). Paine 1 in view of Paine 2 and Schwartz does not teach a third sensor in electrical communication with the controller, the third sensor configured to generate a third signal responsive to a position of the movable member. 
(“seat assembly”, Fig 3A) and a third sensor (sensor 110, Fig 3A) configured to generate a third signal responsive to a position of the movable member (“position sensor 110 senses the seat adjustment position“ paragraph 47, lines 3-4). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Piane 1 with a third sensor in electrical communication with the controller, the third sensor configured to generate a third signal responsive to a position of the movable member, as taught by Cammerata, in order to make available summaries of the machine parameters of the fitness machines at previous workouts so that progress towards selected fitness goals can be monitored locally (Paragraph 5, lines 9-12).
Regarding Claim 13, Piane1 in view of Paine 2 and Schwartz and Cammerata further teaches the exercise apparatus of claim 12, wherein the movable member is a seat back (cushion 41, Fig 20; Paine 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz) in further view of US 20060094569 A1 (Day).
Regarding Claim 10, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Piane1 in view of Paine 2 and Schwartz further teaches the exercise apparatus of claim 7, wherein the first sensor (encoder 58) tracks the longitudinal position of a flexible member (Col. 2, lines 60-62). Piane1 in view of Paine 2 and Schwartz does not disclose wherein the first sensor/encoder is an optical sensor, and wherein the flexible 
Day teaches an analogous exercise device solving the same issue of tracking motion for positional data using a sensor comprising an optical sensor (optical scanner sensor 36), and wherein graphical indicia (suitable optical reticle 37) are trackable by the optical sensor (“markings such as a suitable optical reticle 37 may be provided in a convenient location on the brake drum 38, so that an electronic optical scanner included in the sensor 36 may be used to detect movement of the brake drum 38 and develop a useful electronic signal indicative of the position” Paragraph 34). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Paine’s sensor to be an optical sensor that tracks graphical indicia, as taught by Day, in order to provide a useful electronic signal indicative of the position (Paragraph 34: Day).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz) in further view of  GB 2016052396 (Lacey).
Regarding Claim 11, Piane1 in view of Paine 2 and Schwartz teaches the invention as substantially claimed, see above. Piane1 in view of Paine 2 and Schwartz does not teach the exercise apparatus of claim 7, wherein the first sensor is an RFID reader, and wherein the flexible member comprises a plurality of RFID tags trackable by the RFID reader. 
Lacey teaches an analogous exercise device comprising a sensor as an RFID reader (“RFID tags” Page 40, line 19), and wherein the flexible member comprises a plurality of RFID tags (Page 40, lines 22-24). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Piane’s sensor to be an RFID reader, wherein the flexible member comprises a plurality of RFID tags trackable by the RFID reader, as taught by Lacey, in order to calculate how much cable has passed the sensor (Page 40, lines 26-27). 
Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive.
Applicant has argued that the combination of references US 7682294 B2 (Piane1) (see also reference US 6705976 B1 (Piane2) that is incorporated in its entirety Col. 1, lines 29-31: Paine 1) in view of  US 20070219059 A1 (Schwartz) do not disclose all the recited features of the independent claims (Claims 1, 15, and 19) as amended namely the newly recited limitations. 
Applicant has argued that Schwartz, the teaching reference which discloses the client device, does not disclose “cause real time exercise event data to be displayed on the visual display of the client device based on the quantified exercise data” (emphasis added). 
Applicant has argued that the “ergonomic settings and exercise plan” are not exercise event data based on quantified exercise data. Applicant seems to be arguing a narrower interpretation than what is claimed, as the exercise plan is a workout plan based on the type of workout to be performed and therefore is exercise data based on quantified exercise data. Figure 7, as cited, shows that the exercise plan comprises the PEMT display showing the weight/incline/reps/time/resistance/distance/RPM/Speed based on the type of machine selected and data collected by the system (see Flow chart of Figure 7: Schwartz) that is adjusted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784